Rehearing granted, February 11, 2005

                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4721



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


MARK ANTHONEY RICKETTS,

                                                 Defendant - Appellant.



Appeal from the United States District           Court for the Middle
District of North Carolina, at Durham.            James A. Beaty, Jr.,
District Judge. (CR-02-393)


Submitted:   October 1, 2004                 Decided:   December 9, 2004


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey B. Welty, Durham, North Carolina, for Appellant.       Anna
Mills Wagoner, United States Attorney, Michael A. DeFranco, Michael
F. Joseph, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mark Anthoney Ricketts appeals from the judgment of the

district court convicting him of conspiracy to distribute cocaine

base, distribution of cocaine base, and possession with intent to

distribute     cocaine      base,     all   in    violation   of     21     U.S.C.

§§ 841(a)(1), 846 (2000).           Finding no error, we affirm.

           Ricketts first claims that the district court erred in

denying his motion for a judgment of acquittal made pursuant to

Fed. R. Crim. P. 29. Ricketts alleges a variance between the

indictment, which charged a single conspiracy, and the evidence at

trial, which Ricketts claims supports multiple conspiracies.                 This

Court has held that “[a] multiple conspiracy instruction is not

required     unless   the    proof     at   trial    demonstrates    that    [the

defendants] were involved only in ‘separate conspiracies unrelated

to the overall conspiracy charged in the indictment’.”                      United

States v. Kennedy, 32 F.3d 876, 884 (4th Cir. 1994).               The fact that

one or some of the participants may have been unknown to the others

is not dispositive.      United States v. Gray, 47 F.3d 1359, 1368 (4th

Cir. 1995).    Rather, the question is whether there is “an overlap

of key actors, methods, and goals.”              United States v. Strickland,

245 F.3d 368, 385 (4th Cir. 2001) (internal quotation marks and

citations omitted).         We conclude that there is such an overlap.

The evidence supports the conclusion that Ricketts and his co-

conspirators (Christopher Sumner, Orel Dawes, and Richard Moore)


                                       - 2 -
shared a common purpose to facilitate the distribution of narcotics

and thus were involved in the single conspiracy charged in the

indictment.    Accordingly, we deny this claim.

          Ricketts next claims that the district court erred in

excluding the expert testimony of a scientist in the field of

spectrographic voice analysis.         Expert testimony is admissible

under Fed. R. Evid. 702 if it concerns: (1) scientific, technical,

or other specialized knowledge, that (2) will aid the jury or other

trier of fact to understand or resolve a fact at issue.                 See

Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 592 (1993).          We

conclude that the proffered evidence was lacking in probative value

because it did not make “more probable or less probable” a fact of

consequence to the jury.     See Fed. R. Evid. 401.      To the contrary,

the evidence demonstrated only that no “meaningful” scientific

analysis was possible.        Given this fact, we find no abuse of

discretion    in   the   district   court’s   decision   to   exclude   the

testimony of the witness.      See Gen. Elec. Co. v. Joiner, 522 U.S.

136, 139 (1997) (stating standard of review).

          Ricketts also claims that the district court erred in

dismissing a juror for cause based on his alleged bias against law

enforcement officers.       Because Ricketts did not object to the

juror’s dismissal at trial, we review this claim for plain error.

See United States v. Olano, 507 U.S. 725, 732-34 (1993).                The

ultimate issue in a dismissal for cause is whether the juror “could


                                    - 3 -
be fair and impartial and decide the case on the facts and law

presented.”        United States v. Capers, 61 F.3d 1100, 1105 (4th Cir.

1995).   Our review of the record discloses no error on the part of

the court. The juror responded under questioning by the court that

he was “bothered” by the police and “really mad” at their behavior

two years previously in handling criminal charges against him that

eventually were dismissed.           He raised this information on his own

volition     and    not   at   the   prodding    of   the    court   or   counsel.

Accordingly, we conclude that it was not unreasonable for the

district court to strike the juror for cause.

             Finally, invoking Blakely v. Washington, 124 S. Ct. 2531

(2004), Ricketts claims that the district court denied him his

Sixth Amendment right to trial by jury through its application of

sentencing enhancements under the federal sentencing guidelines.

Because Ricketts did not raise this claim in the district court, we

review for plain error.           See United States v. Osborne, 345 F.3d

281,   284   (4th     Cir.     2003).     This   court      has   considered   the

applicability of Blakely to the federal sentencing guidelines and

has concluded that their application by a district court comports

with the requirements of the Sixth Amendment. See United States v.

Hammoud, ___ F.3d ___, 2004 WL 2005622, at *28 (4th Cir. Sept. 8,

2004) (No. 03-4253) (en banc); United States v. Hammoud, 378 F.3d

426 (4th Cir. 2004) (order), petition for cert. filed, ___ U.S.L.W.

___ (U.S. Aug. 6, 2004) (No. 04-193). Because the district court’s


                                        - 4 -
sentence did not exceed the statutory maximum sentence authorized

by law, see Apprendi v. New Jersey, 530 U.S. 466 (2000), we find no

error.

          We   affirm   the   judgment    of   the   district   court.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 5 -